Citation Nr: 1512426	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo, as secondary to hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

For the reasons explained below, the issues of service connection for left ear hearing loss, tinnitus and vertigo are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative evidence of record indicates the Veteran's current right ear hearing loss disability is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a November 2010 letter. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA and private treatment records and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for hearing loss due to noise exposure during active service.  His military occupational specialty was heavy equipment operator.  Specifically, he asserts that he was exposed to noise from heavy equipment, a bombing range and a flight line.  

A July 1967 pre-qualification examination noted the Veteran provided a history of ear problems and running ears on the Report of Medical History.  In explanation  for the positive response concerning the ears, the examiner noted "ears-after swimming."  Clinical examination of the ears was normal.  Audiogram revealed puretone thresholds in the right ear of 0, 10, 5 and 0 decibels at 500, 1000, 2000, and 4000 Hertz (Hz), respectively.  Findings for the left ear revealed puretone thresholds ranging from 30 to 55.  Defective hearing was noted.  

The Veteran's October 1968 enlistment examination revealed pure tone thresholds in the Veteran's right ear of 0, 10, 5, and 0 decibels, at 500, 1000, 2000 and 4000 Hertz (Hz) respectively.  Clinical evaluation of the ears was normal.  Audiogram   of the left ear revealed puretone thresholds ranging from 30 to 55 and defective hearing was noted.  The Veteran again reported a history of ear trouble and running ears on his Report of Medical History.  In explanation of the positive response, the examiner noted "[left] swimmers ear [with] drainage in recent past."  

Service treatment records reveal no treatment or complaints of any ear infections or right ear hearing loss during service.  The Veteran's February 1973 separation examination showed that the pure tone thresholds in his right ear were 5, 15, 15, 15 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  A puretone threshold of 40 decibels was noted a 6000 Hz. 

A June 1995 private surgery note indicates that the Veteran underwent tympanoplasty surgery for his right ear.  A July 2010 private treatment report indicates that the Veteran was diagnosed with purulent chronic otitis media and perforations of the drum in his right ear.  He underwent a tympanoplasty/mastoidectomy, with posterior canal wall reconstruction in the right ear.  

The Veteran was afforded a VA ear disease examination in June 2011.  The Veteran noted using double ear protection while operating power tools and being around loud noises.  He also noted using chainsaws and shooting at target practice without hearing protection.  He reported the onset of tinnitus five years prior to the examination.  He also reported that a private physician had attributed his right ear hearing loss to an infection that had been in his ear for some time.  The examiner reviewed the Veteran's claims file and provided a detailed discussion of the evidence.  The Veteran was diagnosed with bilateral severe to profound hearing loss in his right ear and status post right tympanoplasty, tympanomastoidectomy, and posterior canal reconstruction. 

The examiner reported that the Veteran's hearing loss was a result of his chronic otitis media that had occurred in childhood and in adulthood, that the otitis media was recurrent and of an adhesive type, and a dysfunction of the middle ear and eustachian tube.  The examiner further stated that the operative notes described a marked inflammatory process including discontinuity of the ossicular chain on occasion and displacement of the stapes ossicle on another, with underlying staphylococcus infection in the middle ear.  The examiner stated all of the above can be considered etiologies for the current hearing loss.  The examiner opined that the Veteran's hearing loss was less than likely to have had military noise exposure as its etiology.  

The Veteran was also afforded a VA audiological examination in June 2011.  The Veteran reported right ear surgery in 1995 and 2010.  Upon examination, his pure tone thresholds in his right ear were 105 decibels at 500 Hz through 4000 Hz.  The Veteran was diagnosed with profound sensorineural hearing loss in his right ear.

The examiner opined that the Veteran's hearing loss in his right ear was not caused by or a result of his active duty service.  The examiner noted that the Veteran's hearing was within normal limits in the right ear at discharge and that the current loss in the right ear is not consistent with noise exposure but more likely a result of his longstanding middle ear problems.

A September 2011 private treatment note indicates that the Veteran had evidence   of labyrinthitis with inflammation of the inner ear on the right side, which was consistent with a history of granulation tissue displacing his stapes and allowing a conduit in his inner ear.  In a private note dated in February 2012, a private physician stated that the Veteran had lost all hearing in his right ear after a bad infection in 2010.  He also stated that the Veteran had significant noise exposure while in service and that the type of exposure, if long enough, could certainly cause problems with noise induced hearing loss and tinnitus.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  Although the Veteran has a current hearing loss disability in the right ear, the most probative evidence is against a finding that his current right ear hearing loss is related to service.  Service treatment records do not reflect that the Veteran suffered from a hearing loss disability consistent with 38 C.F.R. § 3.385 in the right ear during service.  Nor is there any competent evidence reflecting hearing loss in the right ear to a compensable degree within one year following discharge from service or for many years thereafter.  Thus, competent evidence linking his current right ear hearing loss to service is required.  However, the Board finds the opinions of the VA examiners to be the most probative evidence on this question. 

Both VA examiners concluded that the Veteran's right ear hearing loss was not likely related to noise exposure in service and was more likely the result of chronic ear infections as a child and adult.  Such opinions were provided following review of the claims file and examination of the Veteran, and included adequate rationale for the conclusions reached.  Moreover, such conclusions are consistent with the other evidence of record, to include a private physician note dated in June 1995 indicating that the Veteran had severe mixed type hearing loss due to chronic infection, with a large hole in the drum of the right ear.  The Board also notes that the Veteran's service treatment records are negative for treatment or findings of any ear infections during service.  In addition, the report from the private physician in February 2012 indicates that the Veteran had lost all hearing in his right ear after     a bad infection in 2010.  Accordingly, the Board finds the opinions of the VA examiners to be entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).    

The Board acknowledges that the February 2012 private physician also noted that the Veteran had significant noise exposure during service and that this type of exposure, if long enough, could certainly cause problems with noise induce hearing loss in both hears.  Such opinion is speculative in stating that it "could" cause problems if the exposure was long enough.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Moreover, following the equivocal statement,    the physician then went on to state that the Veteran lost all hearing in his right ear after a bad infection in 2010.  As the physician's opinion in favor of the claim is speculative and does not reconcile his subsequent statement that the Veteran lost all hearing in the right ear following an infection in 2010, the Board affords this opinion little, if any, probative weight. 

To the extent the Veteran believes that his current right ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss requires medical testing and medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current right ear hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, a hearing loss disability in the right ear was not shown in service or     for many years thereafter, and the most probative evidence of record indicates the Veteran's current right ear hearing loss is not related to active service.  Accordingly, service connection for right ear hearing loss is denied. 

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

While further delay is regrettable, the Board finds that additional development is necessary concerning the Veteran's claim for service connection for hearing loss in the left ear.  

The Veteran's October 1968 enlistment clinical examination revealed pure tone thresholds in the Veteran's left ear of 55, 40, 30 and 45 decibels, at 500, 1000, 2000 and 4000 Hz respectively.  The Veteran's February 1973 separation examination showed that the pure tone thresholds in his left ear were 65, 55, 40, 45 and 50 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  

The 2011 VA audiological examiner opined that the Veteran's left ear hearing loss was not permanently aggravated by service because there were no significant changes in hearing from enlistment to separation.  However, as there were some threshold shifts at the various frequencies between entrance and separation, clarification is needed. 

As some of the medical evidence suggests the Veteran's tinnitus is related to hearing loss and the Veteran has claimed his vertigo is secondary to hearing loss, such issues must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the issue is REMANDED for the following action:

1.  Return the claims file to the audiologist who conducted the June 2011 VA audiological examination, if available.  If that examiner is not available, the claims file should be provided to another VA audiologist to provide the requested opinion.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the audiologist should respond to the following:

a. Please explain the significance of the threshold shifts between entrance and separation of 10 decibels at 500 and 2000 Hz, of 15 decibels at 1000 Hz, and of 5 decibels at 4000 Hz, and why such shift does/does not suggest worsening of the pre-existing left ear hearing loss. 

b. If the threshold shift does reflect a worsening in the pre-existing left ear hearing loss, the audiologist should opine whether that worsening was undebatably the result of the natural progression of the pre-existing hearing loss (as opposed to events in service such as excessive noise exposure).  A rationale for the opinion expressed must be provided.  
c. If the examiner concludes that the Veteran's pre-existing left ear hearing loss was permanently worsened beyond normal progression by service (aggravated), the examiner should provide an additional opinion as to whether the Veteran's tinnitus and vertigo are caused by or permanently worsened beyond natural progression by the left ear hearing loss.  A rationale for the opinions expressed must be provided. 

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


